
	
		II
		112th CONGRESS
		2d Session
		S. 3643
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2012
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 1059(e) of the National Defense
		  Authorization Act for Fiscal Year 2006 to clarify that a period of employment
		  abroad by the Chief of Mission or United States Armed Forces as a translator,
		  interpreter, or in a security-related position in an executive or managerial
		  capacity is to be counted as a period of residence and physical presence in the
		  United States for purposes of qualifying for naturalization, and for other
		  purposes.
	
	
		1.Clarification with respect to
			 absence from the United States due to certain employment by Chief of Mission or
			 Armed Forces
			(a)In
			 generalSection 1059(e) of
			 the National Defense Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101
			 note) is amended to read as follows:
				
					(e)Naturalization
						(1)In
				generalA period of absence from the United States described in
				paragraph (2)—
							(A)shall not be
				considered to break any period for which continuous residence or physical
				presence in the United States is required for naturalization under title III of
				the Immigration and Nationality Act (8 U.S.C. 1401 et seq.); and
							(B)shall be treated
				as a period of residence and physical presence in the United States for
				purposes of satisfying the requirements for naturalization under such
				title.
							(2)Period of
				absence describedA period of absence described in this paragraph
				is a period of absence from the United States due to a person's employment by
				the Chief of Mission or United States Armed Forces, under contract with the
				Chief of Mission or United States Armed Forces, or by a firm or corporation
				under contract with the Chief of Mission or United States Armed Forces,
				if—
							(A)such employment
				involved supporting the Chief of Mission or United States Armed Forces as a
				translator, interpreter, or in a security-related position in an executive or
				managerial capacity; and
							(B)the person spent
				at least a portion of the time outside of the United States working directly
				with the Chief of Mission or United States Armed Forces as a translator,
				interpreter, or in a security-related position in an executive or managerial
				capacity.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of section
			 1059(e) of the National Defense Authorization Act for Fiscal Year 2006 (8
			 U.S.C. 1101 note).
			
